Citation Nr: 1524093	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  13-31 123A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with depression, to include based on unemployability.  

2.  Entitlement to an increased rating for Kienbock's Disease with arthritis of the left wrist, status-post scaphocapitate fusion ("left wrist disability"), rated as 10 percent prior to December 20, 2010, and 10 percent from March 1, 2011, to include based on unemployability.  

3.  Entitlement to a total disability rating based on individual unemployability due to the service-connected disabilities (TDIU).

ATTORNEY FOR THE BOARD

N. Snyder, Counsel




INTRODUCTION

The Veteran served on active duty from August 2005 to April 2010. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 


FINDINGS OF FACT

1.  The Veteran's psychiatric disability does not result in deficiencies in most areas or unemployability.  

2.  The Veteran's left wrist disability does not result in ankylosis, or the approximation thereof, or unemployability.  

3.  The Veteran has been employable throughout the period on appeal.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 percent for PTSD with depression have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130 Diagnostic Code 9411 (2014).

2.  The criteria for a rating in excess of 10 percent for a left wrist disability prior to December 20, 2010, and from March 1, 2011, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.59, 4.71a, Diagnostic Code 5215 (2014).

3.  The criteria for a total rating based on unemployability due to the service-connected disabilities have not been met.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

 The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

 The record reflects that the Veteran was provided all required notice prior to the initial adjudication of the original claims for service connection. 

The record also reflects that all service treatment records and available and relevant post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his former representative has identified any outstanding, existing evidence that could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.  Hearings were scheduled before a Decision Review Officer and a member of the Board, but the Veteran failed to report.  He has not provided a reason for his failure to report or requested that a new hearing be scheduled.  The Veteran was afforded appropriate VA examinations to determine the severity of his psychiatric and left wrist disabilities in December 2011 and January 2012.  The examination records report all findings necessary to rate each disability.  The Veteran was scheduled for more contemporaneous examinations in 2014, in part to determine the effects of the disabilities on occupational functioning, but he failed to report.  He has not provided a reason for his cancellations or requested that a new examination be scheduled.  As such, the Board will proceed with adjudication of these claims for increased initial ratings based upon the evidence of record.  38 C.F.R. § 3.655(b) (2014). 

Accordingly, the Board will address the merits of the Veteran's claims.

II.  Increased Rating Claims

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. 

The Veteran's psychiatric disability is evaluated under Diagnostic Code 9411, which provides that a 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

The symptoms listed are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A GAF of 41 to 50 reflect serious symptoms (e.g. suicidal ideation or severe obsessional rituals), or any other serious impairment in social or occupational functioning.  A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF of 61 to 70 is defined as some mild symptoms or some difficulty in social, occupational, or school functioning but generally functioning pretty well, has some meaningful relationships.   

The Veteran's left wrist disability is evaluated under Diagnostic Code 5003-5215 based on a limitation of motion.  Limitation of motion of the wrist is assigned a maximum 10 percent rating for dorsiflexion less than 15 degrees or palmar flexion limited in line with forearm.  Higher ratings are available for ankylosis of the wrist.  38 C.F.R. § 4.71a, Diagnostic Codes 5214, 5215.  

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.  "Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a). 

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  
38 C.F.R. §§ 3.341, 4.16, 4.19.

A TDIU may be assigned if the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability, ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

For those veterans who fail to meet the percentage standards, a TDIU nevertheless may be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability.  Such cases are referred to the Director, Compensation and Pension Service, for extra-schedular consideration. 3 8 C.F.R. § 4.16(b).  For a veteran to prevail on a claim for TDIU on an extra-schedular basis, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54 .

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations, which would warrant an exposition of remote clinical histories and findings pertaining to the Veteran's psychiatric disability or left wrist disability.

A.  PTSD with Depression

The Veteran seeks an initial 70 percent rating for his service-connected PTSD with depression.

VA treatment records dated during the pendency of the claim reveal the Veteran's endorsements of symptoms including anger, sleep disturbance, feelings of detachment, restricted range of affect,  depression, distressing dreams, avoidance, and hypervigilance.  The Veteran has indicated that he is quickly angered when triggered and lashes out verbally; he identified an example of a trigger as when people or events interfere with his schedule and/or events do not go according to plan.  The record indicates that the Veteran was working for a bar in January 2012 and that he has had girlfriends and friends during the pendency of the claim.    

The results of mental status examinations recorded in the VA treatment records consistently indicate that the Veteran was oriented to time, place, and person, with appropriate grooming/hygiene, intact cognition, grossly intact or fair memory, normal speech, normal thought process, and predominantly normal motor activity.  These records show evidence of irritability and a depressed mood.  The records only reveal a single report of a panic attack and no history of panic or depression affecting the ability to function.  The records do not reveal a history of suicidal ideation, except in January 2012 when the Veteran reported occasional thoughts of shooting himself with his firearm, which he reported usually occurred when he was drunk and/or in the middle of the night after getting lost in thoughts and symptoms related to his PTSD.  A subsequent January 2012 VA treatment record indicates that the Veteran gave his firearm to his father, though reportedly asked for it back in August 2012.  Treatment records dated in June 2010 reveal the assignment of GAF scores of 60 and 65 and show that his PTSD was characterized as mild.  These records indicate that the Veteran terminated his psychiatric treatment in 2012.

A January 2012 VA examination record reveals the Veteran's history of symptoms including reexperiencing, avoidance, markedly diminished interest or participation in activities, feelings of detachment from others, sleep disturbance, irritability, difficulty concentrating, anxiety, nightmares, and depressed mood.  The Veteran reported that he lived with a roommate and had dated his current girlfriend since August 2011, with whom he had a "good" relationship.  He also reported that he sees his family approximately once per month and talks to them approximately once per week.  He indicated that although he tries to go out socially with friends, he avoids it due to his PTSD symptoms.  He explained that he avoided crowds or going out at night and had avoided social contact with former Army buddies.  He added that his PTSD was associated with angry outbursts and irritability, such that he will yell or withdraw over small things, which can interfere with his relationship with his girlfriend and family.  The Veteran reported that he completed one semester of college after discharge.  He reported some difficulty due to difficulty concentrating in class, loss of interest, and difficulty being in a crowded auditorium and indicated that "many things" triggered him and evoked memories of his traumatic experiences.  He explained that he was not able to continue going to school due to a combination of factors unrelated to his psychiatric disability.  He reported that a loss of motivation associated with depression interfered with his pursuit of work in 2011.  He explained that he worked for one week at the end of 2011 but his PTSD symptoms caused mild interference as it "often" triggered his PTSD.  The examiner noted that previous psychiatric treatment revealed histories of anger, anxiety, avoidance, distress, sleep issues, hypervigilance, and thoughts of the traumas.  The Veteran indicated that he stopped treatment because it was too painful and he did not see the benefit.  The examiner noted that the Veteran had impaired judgment, disturbance of motivation and mood, suicidal ideation, and difficulty in establishing and maintaining effective relationships.  

The examiner diagnosed posttraumatic stress disorder (PTSD), alcohol dependence, and major depressive disorder, single episode.  The examiner noted that the Veteran manifested symptoms of reexperiencing, avoidance, numbing, hyperarousal, lack of interest, insomnia, depressed mood, and suicidal ideation.  The examiner assigned a GAF score of 50 and indicated that the psychiatric disability resulted in occupational and social impairment with reduced reliability and productivity.  In an addendum, the examiner noted that the Veteran expressed significant suicidal ideation without current intent or plan.  

After review of the evidence, the Board finds a rating in excess of 50 percent is not warranted at any time.  

In reaching this determination, the Board acknowledges that the 2012 VA examiner assigned a GAF score of 50, which is indicative of serious symptoms or serious impairment in functioning.  The Board notes, however, that the same examiner also determined the Veteran's psychiatric disability only resulted in occupational and social impairment with reduced reliability and productivity.  This determination is supported by the other GAF scores of record, reported as 60 and 65, corresponding to a finding of moderate to mild impairment.  In any event, GAF scores and examiners' assessment of the severity of the condition must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned  38 C.F.R. § 4.126(a).  This is, in part, because the scores and assessments are generally based on the veteran's symptoms that particular day, rather than based on any long-term symptomatology.  

In this case, the Veteran's psychiatric disability was not manifested by impairment more nearly approximating occupational and social impairment with deficiencies in most areas to warrant a 70 percent rating at any point during the period on appeal.  Although there is evidence of impairment of mood and motivation and social and occupational functioning, the Veteran's speech, thought process, orientation, grooming, and ability to function independently has been consistently normal.  He has maintained good relationships with his family, romantic partner, and friends, and interacts with others socially, at least to some extent.  Although the record shows two reports of suicidal ideations on two occasions and documents the Veteran's reports of having angry, verbal outbursts, there is no evidence that the Veteran has posed a risk to himself or others, ever lost contact with reality, or was even sporadically unable to function independently due to his psychiatric symptoms.  Based on the evidence, the Board finds there is no significant impairment of orientation, thinking, speech, impulse control, or judgment during the period on appeal.  

The Veteran has also not reported significant deficiency in occupational functioning due to the PTSD, and the medical records do not suggest such impairment.  In this regard, the Board notes that the Veteran reported a history of only "mild"  occupational impairment in his previous occupation due to his symptoms during the VA examination and subsequently reported that he was working as a bouncer.  The record does not indicate that he is no longer working.  

The Board finds the overall effect of the PTSD most nearly approximates the reduced reliability and productivity contemplated by the 50 percent rating currently assigned for this period.  In this regard, the Board finds that the findings reported in the treatment records and examination records are more probative than the GAF score assigned by the 2012 VA examiner and the Veteran's contentions that his symptoms, which he did not delineate, more nearly approximate the higher rating.  

The Board has considered whether this claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case, as explained above, the manifestations of the disability and their impact on social and occupational functioning are contemplated by the schedular criteria.  Therefore, referral of this claim for extra-schedular consideration is not warranted.  

B.  Left Wrist Disability

The Veteran claims that a 30 percent rating is warranted for his left wrist disability. 

Initially, the Board notes that a temporary 100 percent rating has been assigned for the Veteran's left wrist disability from December 20, 2010, to February 28, 2011, based on surgical treatment requiring convalescence.  Because he received the maximum disability rating, the evidence dated during this time period will not be discussed.

A June 2010 VA treatment record reveals the Veteran's history of left wrist pain that increased to 10/10 when he put all of his body weight on it.  He explained that the pain eased when the weight or pressure was relieved.  He also reported swelling with overuse.  Examination revealed tenderness.  Range of motion was intact, and strength was 4/5 in the left hand.  All other joints were 5/5 in strength.  A subsequent magnetic resonance imaging study in August 2010 revealed osteonecrosis of the left lunate.  

A July 2010 physical examination revealed that the left wrist was tender to palpation at midline and that the Veteran experienced tenderness with range of motion testing.  The examiner noted decreased grip strength.  Radial pulses were intact and were reported as 2/4.  The examination resulted in a diagnosis of nonunion of the left lunate, spurs triquetrum, and the Veteran was referred for a radiological study.   A subsequent magnetic resonance imaging study in August 2010 revealed osteonecrosis of the left lunate.  

A September 2010 VA treatment record reveals the Veteran's history of left wrist pain that was aching and occasionally sharp.  He explained that the pain was exacerbated by activity and limited him from lifting weights.  Examination revealed mild tenderness over the proximal mid-wrist volar and dorsal side.  Flexion, extension, and ulnar deviation were limited to 50 percent when compared to the right side.  Radial deviation was normal.  Strength was 5/5.  After examination and review of radiographic imaging, the examiner diagnosed left wrist lunate osteonecrosis (Keinbock's disease), likely stage 3b.  An October 2010 VA treatment record indicates that physical examination was unchanged.  The Veteran underwent a scaphocapitate fusion of the left wrist on December 20, 2010.  The record indicates that pre-operation, the Veteran had limited range of motion, with extension limited to 25 degrees and flexion limited to 45 degrees, compared to 70 degrees of extension and flexion in the right wrist.  

A March 2011 VA treatment record reveals that the skin on the left wrist was intact and well-healed at the incision site with no pain at the incision site, no surrounding erythema or edema, gross sensation intact to the thumb, and normal skin temperature and color.  The Veteran reported pain at 1-2/10.  

A November 2011 statement from the Veteran reports constant pain in the left wrist.  The Veteran also reported "almost no" range of motion in the wrist and "several unsightly" scars.  He added that he was unable to support "any real amount" of weight on it and that it became swollen, stiff, and "excruciatingly" painful the day after he attempted any sort of labor.  

A December 2011 VA examination record reveals the Veteran's history of left wrist pain with any sustained use such as eating.  He indicated that he was left-hand dominant.  He reported that if he overuses the wrist, he gets pain and swelling and stiffness which can last into the next day.  He also reported some weakness, stiffness, and occasional locking but denied giving way, fatigability, or lack of endurance.  He indicated that he tried to use his right hand for tasks, even though he is left-hand dominant.  He reported that it affects him when he is driving because he uses both hands on the wheel.  He reported that he cannot use the left hand "much" without provoking pain.  He reported flare-ups of increased pain, stiffness, and swelling about once a week.  Examination revealed dorsiflexion to 10 degrees without pain, palmar flexion to 15 degrees without pain, ulnar deviation to 15 degrees with pain at 15 degrees, and radial deviation to 10 degrees with pain at 10 degrees.  There was no additional limitation after repetition.  Grip strength was diminished in comparison to the right hand, and was reported as 4.5/5.  

A December 2012 VA physical examination revealed no gross motor or sensory deficit and indicates that the Veteran did not experience cramping or swelling of his extremities. 

Having carefully reviewed the record, the Board finds that a rating higher than 10 percent is not warranted at any time during the pendency of the claim.  There is no evidence of ankylosis, a history of ankylosis, or the approximation thereof, including during flare-ups.  In this regard, the Board notes that although the Veteran reported limitation of motion during flare-ups, he has never reported an inability to either dorsiflex or palmar flex the wrist.  

The Board has considered whether there is any other schedular basis to assign a higher or separate rating but finds no basis for such a rating.  In this regard, the Board notes that there is no evidence of associated impairment of the elbow, hand, and/or fingers.  Furthermore, there is no evidence, to include history, of scarring that is painful or unstable or that involves an area of at least 39 square centimeters.  38 C.F.R. § 4.118.  

The Board has considered whether this claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  As explained above, the evidence indicates the Veteran's left wrist disability is manifested by pain and swelling with associated limitation of motion, which have been contemplated by the rating assigned.  The Board acknowledges that the Veteran was noted to have left grip strength of 4.5/5 during the 2011 VA examination and that the Veteran has reported swelling.  Although the rating criteria do not explicitly contemplate impairment of strength or swelling, the functional effect of loss of strength and swelling is limitation of motion or use which is explicitly contemplated by the rating criteria.  In other words, the effect of the loss of strength and swelling is considered in the rating currently assigned.  The rating criteria provide higher ratings for more severe manifestations and impairment, notably ankylosis or the approximation thereof.  Therefore, the Board has determined that referral of the claim for extra-schedular consideration is not in order.

C.  Additional Considerations

In reaching the above determinations, the Board has carefully reviewed and considered the Veteran's statements regarding the severity of his PTSD and left wrist disabilities.  Nevertheless, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disabilities on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay statements have been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.

Finally, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claims for increased ratings for PTSD and a left wrist disability.

III.  TDIU

Entitlement to a total disability based on individual unemployability was denied in an April 2012 rating decision.  The Veteran did not appeal the decision with respect to the denial of a TDIU, but has claimed, by way of an April 2013 statement from his former representative, that the service-connected disabilities on appeal have resulted in his inability to maintain gainful employment.  

The Board finds that a TDIU is not warranted based on either or both of the aforementioned service-connected disability at any time during the period of the increased rating claims.  

Initially, the Board finds that the ratings assigned for Veteran's service-connected disabilities (rated as 50 percent and 10 percent disabling) do not meet the schedular criteria for consideration of a TDIU under 38 C.F.R. § 4.16(a).  

Furthermore, there is no indication that TDIU benefits are warranted on an extra-schedular basis.  As explained above, the Veteran's PTSD and left wrist disabilities are not found to warrant increased ratings or referral for extra-schedular consideration, and any occupational impairment the Veteran experiences is contemplated by the disability ratings currently assigned for the disabilities.  Neither he nor his former representative have provided any support for his contention of unemployability, such as a medical finding of unemployability, new symptoms which would suggest unemployability or a history from the Veteran of unemployment or employment that is not substantially gainful.  Indeed, in January 2012, the Veteran reported that he was working.  The Veteran has not submitted a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, or otherwise indicated that he is not currently employed or that the employment is not substantially gainful.  In the absence of evidence that the Veteran does not have substantially gainful employment, or indicating that benefits are warranted on an extra-schedular basis, a TDIU is not warranted.  


ORDER

An initial rating in excess of 50 percent for PTSD with depression is denied.  

An initial rating in excess of 10 percent for a left wrist disability is denied.  

TDIU is denied.


____________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


